IN THE SUPREME COURT OF IOWA
                              No. 19–1425

                           Filed May 29, 2020


STATE OF IOWA,

      Appellee,

vs.

BRYAN DWIGHT HENDERSON,

      Appellant.



      Appeal from the Iowa District Court for Linn County, Fae

Hoover-Grinde, Judge.



      Defendant appeals sentence imposed after conviction based on

guilty plea, and State argues lack of good cause to appeal under Iowa Code

section 814.6 (2019). AFFIRMED.



      Thomas J. Viner of Viner Law Firm, P.C., Cedar Rapids, for

appellant.



      Thomas J. Miller, Attorney General, Zachary Miller, Assistant

Attorney General, Jerry Vander Sanden, County Attorney, Nicholas G.

Maybanks, Assistant County Attoney, for appellee.
                                     2

PER CURIAM.

      In this appeal, the defendant challenges the sentence imposed after

he pled guilty. The State argues his appeal must be dismissed because

the defendant has not shown good cause to appeal, as required under a

recent amendment to Iowa Code section 814.6 (2019). We adjudicated the

new “good cause” requirement to appeal the sentence imposed on a

conviction after a guilty plea in another decision we file today, State v.

Damme, ___ N.W.2d ___, ___ (Iowa 2020). In Damme, we held that “good

cause” means a “legally sufficient reason” and that the good-cause

requirement is satisfied “when the defendant challenges his or her

sentence rather than the guilty plea.” Id. at ___. There, the defendant

appealed a sentence that was neither mandatory nor agreed to in the plea

bargain, and she did not challenge her guilty plea or conviction. Id. at ___.

We therefore declined to dismiss the appeal and decided the defendant’s

challenge to her sentence imposed on the merits. Id. at ___. We reach the

same conclusion here.

      On March 12, 2017, thirteen-year-old L.H. was at her grandfather’s

house in Cedar Rapids to care for his dogs while he was in a nursing home.

Bryan Dwight Henderson, her grandfather’s neighbor, was outside and

asked her to help him carry a toolbox into his house. L.H. knew Henderson

because she was friends with his teenage daughter. L.H. helped him with

the toolbox, and they talked in his kitchen. Henderson then molested L.H.

      Five months later, on August 3, L.H.’s mother, Amber Haufle,

reported the incident to the Cedar Rapids police. L.H. told her mother

about the incident after seeing flirty text messages from Henderson to

Haufle. L.H. said she had not previously said anything because of her

grandfather’s condition and her desire to avoid adding to her mother’s

stress level.
                                             3

      On April 25, 2018, Henderson was charged with one count of

dissemination/exhibition of obscene material to minors in violation of Iowa

Code section 728.2 and one count of sexual abuse in the third degree in

violation of sections 709.1, 709.4(1)(b)(2), and 903B.1 (2017). On May 6,

2019, pursuant to a plea agreement, Henderson entered into an Alford1

plea to a lesser charge of indecent contact with a child in violation of

sections 709.1 and 709.12(1)(d), an aggravated misdemeanor. The parties

agreed to dismiss the other two charges. The parties did not agree on a

recommended sentence: the State was free to argue for a term of

imprisonment, and Henderson was free to argue for probation but not a

deferred judgment. The agreement also stipulated a five-year no-contact

order, a ten-year special term of parole, and a requirement to register as a

sex offender for ten years. On May 7, an amended trial information was

filed that charged Henderson with an additional count of indecent contact

with a child in violation of sections 709.1 and 709.12(1)(d).

      The sentencing hearing was held on August 26. L.H. was present,

but Haufle read L.H.’s victim-impact statement to the court. The State

moved to dismiss the charges of sexual abuse in the third degree and

dissemination/exhibition of obscene materials to minors pursuant to the

plea agreement. The State discussed the crime’s deep impact on L.H. and

recommended a prison sentence for Henderson.                    Henderson submitted

letters of support as exhibits, described his familial and work situation,

and asserted that he would do well on supervised probation. Henderson

read his own statement to the court. Henderson requested that the court

sentence him to a suspended prison term with two years of supervised

probation.


      1North   Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).
                                      4

      Pursuant to the plea agreement, the court dismissed the charges of

sexual abuse in the third degree and dissemination/exhibition of obscene

materials to minors.     The court sentenced Henderson to two years in

prison for the charge of indecent contact with a child and to ten years

special parole after completion of his prison term. Henderson must also

register as a sex offender for ten years and complete the sex offender

treatment program. The sentencing court described its reasons for the

sentence,

            The reasons for the Court’s sentence today include the
      nature of the charge. I have reviewed Mr. Henderson’s prior
      criminal history. This is the second offense involving — an
      offense involving a minor. The Court finds that imposing a
      prison term will certainly hold Mr. Henderson accountable for
      his behavior and it will deter others in the community from
      similar behavior.

The court also stated in its order that it believed “this sentence will provide

the greatest benefit to the Defendant and the community.”           The court

stated it had “considered th[e] parties’ plea agreement,” and the order

advised Henderson “that he may appeal only upon a showing of good

cause, subject to the limitations set forth in Iowa Code Section

814.6(1)(a).” The court determined Henderson did not have the reasonable
ability to pay, and it suspended any fines and authorized community

service as a method of paying any remaining costs. Finally, the court

entered a five-year no-contact order between Henderson and L.H.

      Henderson appealed the same day.          The State filed a motion to

dismiss the appeal, citing section 814.6(1)(a)(3)’s limitation on an appeal

from a guilty plea absent good cause and arguing that entering an Alford

plea is not good cause to appeal.      Henderson resisted the motion and

argued he had shown good cause. We submitted the motion to dismiss

with the appeal and retained the case.
                                      5

      Henderson received a discretionary sentence that was neither

mandatory nor agreed to as part of his plea bargain.            Henderson is

challenging that sentence and asking for resentencing, but he does not

challenge his guilty plea or conviction. As in Damme, we decline to dismiss

Henderson’s appeal and instead conclude he has satisfied the good-cause

requirement to challenge his sentence as an abuse of discretion. On the

merits, his challenge fails, and we affirm his sentence.

      Specifically, Henderson asserts the court abused its discretion by

failing to address various potential mitigating factors, making insufficient

findings on the record to support the sentence, referring to an

impermissible sentencing factor (Henderson’s prior offense of child

endangerment), and failing to advise Henderson as required under Iowa

Code section 901.5(9). We have held that a “terse and succinct statement

is sufficient . . . when the reasons for the exercise of discretion are obvious

in light of the statement and the record before the court.” State v. Thacker,

862 N.W.2d 402, 408 (Iowa 2015); see also State v. Victor, 310 N.W.2d 201,

205 (Iowa 1981) (holding that the court’s obligation to state its reasons for

the sentence was satisfied because “it is clear from the trial court’s

statement exactly what motivated and prompted the sentence”). The court
explained its reasons for the sentence imposed, and Henderson’s claims

that it failed to consider mitigating factors and made insufficient findings

on the record lack merit.

      Prior convictions are valid sentencing considerations. Iowa Code

§ 907.5(1)(b). Henderson had a prior conviction for child endangerment

under Iowa Code section 726.6(7), which involved a minor. The court did

not misstate nor improperly rely on this prior conviction.             Lastly,

Henderson correctly notes that the court did not inform him about

statutory earned-time credit under section 901.5(9), but this does not
                                            6

warrant resentencing. See State v. Johnson, 513 N.W.2d 717, 720 (Iowa

1994) (per curiam) (holding that informing a defendant of the potential for

sentence reduction under section 901.5(9) is not “necessary for a valid plea

and sentencing”).

      Henderson also argues that the court failed to follow the procedure

for victim statements provided by section 901.4B by allowing the State and

victim to speak before him. 2 Because this is a challenge to the procedure

at sentencing, Henderson had to preserve error.                 State v. Gordon, 921
N.W.2d 19, 23 (Iowa 2018). Henderson failed to preserve error on this

issue because he did not object at sentencing when the court allowed the

victim and the State to speak before he spoke. Therefore, this claim is not

preserved, and we do not consider it.

      AFFIRMED.

      This opinion shall not be published.




      2Iowa   Code section 901.4B reads,
               1. Before imposing sentence, the court shall do all of the following:
            a. Verify that the defendant and the defendant’s attorney have
      read and discussed the presentence investigation report and any
      addendum to the report.
             b. Provide the defendant’s attorney an opportunity to speak on the
      defendant’s behalf.
             c. Address the defendant personally in order to permit the
      defendant to make a statement or present any information to mitigate the
      defendant’s sentence.
               d. Provide the prosecuting attorney an opportunity to speak.
              2. After hearing any statements presented pursuant to
      subsection 1, and before imposing sentence, the court shall address any
      victim of the crime who is present at the sentencing and shall allow any
      victim to be reasonably heard, including but not limited to by presenting
      a victim impact statement in the manner described in section 915.21.
              3. For purposes of this section, “victim” means the same as defined
      in section 915.10.